Whitaker, Judge: This matter is before the Court on respondent’s separate motions for summary judgment filed pursuant to Rule 121.2 The issue for decision is whether petitioners are liable for interest under Federal law on the amount of their personal liabilities for unpaid estate tax from the due date of the transferor’s estate tax return. FINDINGS OF FACT On September 26, 1981, Gabriel J. Baptiste (hereinafter decedent) died possessing incidents of ownership with respect to certain insurance policies on his life. On or about November 16, 1981, Gabriel J. Baptiste, Jr., and Richard M. Baptiste received $50,000 apiece as beneficiaries of the insurance on decedent’s life. On December 29, 1982, the Estate of Gabriel J. Baptiste, Barbara Baptiste, Statutory Executrix (hereinafter the transferor), filed a Federal estate tax return. On September 18, 1985, respondent mailed a notice of deficiency to the transferor determining a deficiency in estate tax. On December 16, 1985, the transferor timely filed a petition with this Court contesting the notice of deficiency issued with respect to decedent’s estate. On May 13, 1988, this Court entered a stipulated decision in Estate of Baptiste v. Commissioner, docket No. 44928-85, showing a deficiency in estate tax due from the transferor in the amount of $62,378.48. As of October 6, 1989, the estate tax liability of the transferor, plus interest thereon as provided by law, remained unpaid. On October 6, 1989, respondent mailed separate notices of transferee liability to Gabriel J. Baptiste, Jr., and to Richard M. Baptiste asserting a liability against each petitioner for estate tax in the amount of $50,000, plus interest as provided by law, as an insurance beneficiary and transferee of property of the transferor. On January 2, 1990, petitioners filed separate petitions contesting the asserted liability.3 Respondent subsequently filed motions for summary judgment requesting an adjudication in respondent’s favor on all legal issues in controversy. On April 1, 1992, this Court filed separate opinions wherein it was determined that each petitioner was personally liable for unpaid estate tax to the extent of the value, at the time of decedent’s death, of each petitioner’s interest in the proceeds of insurance on decedent’s life.4 We reserved judgment, however, as to the existence and extent of petitioners’ respective liabilities for interest under both State and Federal law for the periods before and after respondent’s issuance of the statutory notices of transferee liability.5  OPINION In our prior opinions we determined that each petitioner was personally liable for unpaid estate tax to the extent of $50,000 — the value, at the time of' decedent’s death, of each petitioner’s interest in the proceeds of insurance on decedent’s life. The issue for decision herein is whether petitioners are liable for interest under Federal law on the amount of their personal liabilities for unpaid estate tax from the due date of the transferor’s estate tax return. Respondent contends that, in accordance with section 6601(a) and section 6601(b)(4), petitioners are liable for interest from the due date of the transferor’s estate tax return.6 Pursuant to section 6601(a), interest shall be paid on any unpaid amount of tax for the period from the last date prescribed for payment to the date paid. Pursuant to section 6601(b)(4), where the last date for payment of a tax is not otherwise prescribed, then the last date for payment shall be deemed to be the date on which the liability arose.7 Petitioners received the proceeds of insurance on decedent’s life prior to the due date of the transferor’s estate tax return. Therefore, pursuant to section 6324(a)(2), petitioners’ personal liabilities for unpaid estate tax arose on the due date of the transferor’s estate tax return.8  Petitioners contend that, in accordance with section 6324(a)(2) and section 6601(e)(1), their personal liabilities for unpaid estate tax and for interest accrued thereon are limited to $50,000 apiece. Pursuant to section 6324(a)(2), if an estate tax is not paid when due, then certain beneficiaries of the estate are personally liable for the unpaid estate tax to the extent of the value, at the time of the decedent’s death, of any property received from the estate. Pursuant to section 6601(e)(1), any reference in the Code (except subchapter B of chapter 63) to any tax shall be deemed also to refer to interest imposed on such tax. Thus, petitioners assert that section 6324(a)(2) limits their personal liabilities for unpaid estate tax to $50,000, respectively, and that section 6601(e)(1) subjects interest imposed on their personal liabilities for unpaid estate tax to the same limitation. We agree with respondent’s contention that petitioners are liable for interest from the due date of the transferor’s estate tax return.9 Furthermore, we disagree with petitioners’ contention that their personal liabilities for unpaid estate tax and for interest accrued thereon are limited to $50,000 apiece. The limitation imposed by section 6324(a)(2) applies to a transferee’s liability for unpaid estate tax and for interest accrued thereon owed by a transferor; it does not apply to a transferee’s liability for interest accrued on unpaid estate tax owed by the transferee. Section 6324(a)(2) imposes a direct, personal, and primary obligation on a transferee. Schuster v. Commissioner, 312 F.2d 311, 315 (9th Cir. 1962), affg. 32 T.C. 998, 1006 (1959); Estate of Whittle v. Commissioner, 97 T.C. 362, 367 (1991); Groetzinger v. Commissioner, 69 T.C. 309, 316 (1977). Thus, interest accrues on a transferee’s personal liability for unpaid estate tax notwithstanding the limitation imposed by section 6324(a)(2) on a transferee’s liability for amounts owed by a transferor. Petitioners cite Poinier v. Commissioner, 858 F.2d 917 (3d Cir. 1988), revg. in part 86 T.C. 478 (1986), as authority for the proposition that section 6601(a) does not impose interest on a donee’s personal liability for unpaid gift tax. In Poinier, the remainderman of a testamentary trust executed a disclaimer renouncing her interest in the trust. The resulting transfer of the trust’s assets was held to be taxable under the Federal gift tax provisions, and donees of the assets were held to be liable for unpaid gift tax to the extent of the value of such assets. Reversing a decision of this Court, the Court of Appeals for the Third Circuit held that the donees were not liable for interest on the amount of their personal liabilities for unpaid gift tax subsequent to the issuance of the notice of transferee liability.10  The issue presented for decision herein is whether petitioners are liable for interest subsequent to the due date of the transferor’s estate tax return, not whether they are liable for interest subsequent to the issuance of the notice of transferee liability. In Poinier v. Commissioner, supra, the Third Circuit found no “explicit statutory authority” for imposing interest on a donee subsequent to the issuance of the notice of transferee liability. As set forth above, we have determined that (1) pursuant to section 6601(a), interest shall be paid from the last date prescribed for payment; (2) pursuant to section 6601(b)(4), the last date prescribed for payment is deemed to be the date on which the liability arose; and (3) pursuant to section 6324(a)(2), petitioners’ personal liabilities arose on the due date of the transferor’s estate tax return. Consequently, explicit statutory authority does exist for imposing interest on a transferee subsequent to the due date of the transferor’s estate tax return. Additionally, the facts and law before the Court of Appeals for the Third Circuit in Poinier v. Commissioner, supra, presented a concern not extant in this case. In Poinier, the amount transferred to each donee ($5,225,311.71) exceeded the transferor’s unpaid gift tax liability ($4,881,386.52) by $343,925.19; consequently, pursuant to section 6324(b) and the predecessor to section 6601(e)(1), each donee was personally liable for the transferor’s unpaid gift tax liability of $4,881,386.52, plus interest accrued thereon and owed by the transferor of $343,925.19. Pursuant to section 6601(f)(2) as then in effect, however, no interest was payable on interest imposed by section 6601. Thus, the Third Circuit concluded that to impose interest on the transferee’s liability of $5,225,322.71 would violate section 6601(f)(2)’s prohibition against the imposition of interest on interest. On the facts before us, the amount transferred to each petitioner ($50,000) was less than the transferor’s unpaid estate tax liability ($62,378.48); consequently, pursuant to section 6324(a)(2) and section 6601(e)(1), each petitioner is personally liable for the transferor’s unpaid estate tax liability to the extent of $50,000, but neither petitioner is personally liable for interest accrued thereon and owed by the transferor. Additionally, section 6601(f)(2)’s prohibition against the imposition of interest on interest was repealed as of December 31, 1982. Thus, the compounding of interest which concerned the Court of Appeals for the Third Circuit in Poinier v. Commissioner, supra, is irrelevant in the instant case. Notwithstanding the foregoing distinctions between the issue, facts, and law under consideration in Poinier v. Commissioner, supra, and those presently before the Court, we emphasize that our decision herein is consistent with our decision in Pointer and with the rationale set forth therein. In each instance, the Government was denied the use of money due it; consequently, section 6601(a) imposed a liability for interest upon the transferee. That was, and remains, this Court’s position with respect to the imposition of interest under Federal law on a transferee’s liability for unpaid tax. In accordance with our opinion herein, we hold that each petitioner is liable for interest under Federal law on the amount of his personal liability for unpaid estate tax from the due date of the transferor’s estate tax return, and that the limitation imposed by section 6324(a)(2) does not apply to petitioners’ respective liabilities for such interest. Appropriate orders and decisions will be entered for respondent. Reviewed by the Court. Chabot, Parker, Shields, Cohen, Swift, Jacobs, Gerber, Wright, Parr, Ruwe, and Laro, JJ., agree with the majority opinion.   Unless otherwise indicated, all Rule references are to the Tax Court Rules of Practice and Procedure, and all section references are to the Internal Revenue Code.    As of the date petitioners’ respective petitions were filed with the Court, Gabriel J. Baptiste, Jr.’s legal residence was in Lincoln, Nebraska, and Richard M. Baptiste’s legal residence was in Fort Pierce, Florida.    At the time of decedent’s death, the value of the proceeds of insurance on decedent’s life payable to each petitioner was $50,000.    See Richard M. Baptiste, Transferee v. Commissioner, T.C. Memo. 1992-198; Gabriel J. Baptiste, Jr., Transferee v. Commissioner, T.C. Memo. 1992-199.    Respondent contends that each petitioner is liable for interest on his personal liability for unpaid estate tax in the amount of $50,000, not that each petitioner is liable for interest owed by the transferor on its unpaid estate tax in the amount of $62,378.48.   Pursuant to sec. 6601(b), the last date prescribed for payment of a tax shall be determined under ch. 62 with the application of rules set forth in sec. 6601(b)(1) through (4). The provisions of ch. 62 do not specify the last date for payment of a transferee’s personal liability for unpaid estate tax. Therefore, on the facts before us, the last date prescribed for payment is determined in accordance with sec. 6601(b)(4).    Sec. 6324(a)(2) imposes a personal liability for unpaid estate tax on a transferee who “receives” property included in the decedent’s gross estate under secs. 2034 through 2042. Consequently, a transferee’s personal liability arises on the later of the due date of the transferor’s estate tax return, or the date property included in the decedent’s gross estate is received by the transferee.    In Estate of Stein v. Commissioner, 37 T.C. 945, 959 (1962), we stated that sec. 6601 imposes interest on a transferee subsequent to the issuance of a notice of deficiency. See Patterson v. Sims, 281 F.2d 577, 580 (5th Cir. 1960). In Estate of Stein, petitioner’s liability for the amount of unpaid tax and the date petitioner’s liability arose were determined in accordance with State law. In the matter before us, by contrast, petitioners’ respective liabilities for unpaid estate tax and the date petitioners’ liabilities arose were determined in accordance with sec. 6324(a)(2). For purposes of sec. 6601(a), the date a transferee’s liability for tax arises and the date interest commences to accrue depend upon the State or Federal law creating the liability.    The decisions herein are appealable to the Court of Appeals for the Eighth Circuit (docket No. 383-90) and the Court of Appeals for the Eleventh Circuit (docket No. 384-90), respectively.